UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTIONS 13 OR 15 (d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 Commission file number: 000-52905 INTERNATIONAL INDUSTRIAL ENTERPRISES, INC. (Exact Name of Registrant as Specified in its Charter) Nevada 26-0091556 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 4116 Antique Sterling Ct. Las Vegas, NV 89129 (Address of Principal Executive Offices) Registrant’s telephone number, including area code: (702) 255-4170 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined by Rule 405 of the Securities Act. Yes o.No x Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Exchange Act. Yes o. No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o. No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No x Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes x. No o For the year ended December 31, 2013, the issuer had no revenues. As of January 22, 2014, there was no trading market for the issuer’s common stock, $.001 par value. The number of shares outstanding of the issuer’s common stock, $.001 par value, as of January 22, 2014 was 2,500,000 shares. DOCUMENTS INCORPORATED BY REFERENCE NONE. International Industrial Enterprises, Inc. Form 10-K Annual Report Table of Contents PART I PAGE Item 1. Business 1 Item 1A. Risk Factors 3 Item 2. Properties 7 Item 3. Legal Proceedings 7 Item 4. (Removed and Reserved) PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 7 Item 6. Selected Financial Data(not applicable to smaller reporting companies) Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 8 Item 8. Financial Statements 10 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 20 Item 9A(T) Controls and Procedures 20 Item 9B. Other Information 20 PART III Item 10. Directors, Executive Officers, and Corporate Governance 21 Item 11. Executive Compensation 22 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 22 Item 13. Certain Relationships and Related Transactions, and Director Independence 23 Item 14. Principal Accounting Fees and Services 24 PART IV Item 15. Exhibits, Financial Statement Schedules 25 SIGNATURES 26 EXHIBIT INDEX 27 CERTIFICATIONS i FORWARD LOOKING STATEMENT INFORMATION Certain statements made in this Annual Report on Form 10-K are “forward-looking statements” regarding the plans and objectives of management for future operations.Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements.The forward-looking statements included herein are based on current expectations that involve numerous risks and uncertainties.Our plans and objectives are based, in part, on assumptions involving judgments with respect to, among other things, future economic, competitive and market conditions and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond our control.Although we believe that our assumptions underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate and, therefore, there can be no assurance that the forward-looking statements included in this report will prove to be accurate.In light of the significant uncertainties inherent in the forward-looking statements included herein particularly in view of the current state of our operations, the inclusion of such information should not be regarded as a statement by us or any other person that our objectives and plans will be achieved.Factors that could cause actual results to differ materially from those expressed or implied by such forward-looking statements include, but are not limited to, the factors set forth herein under the headings “Business,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Risk Factors”.We undertake no obligation to revise or update publicly any forward-looking statements for any reason.The terms “we”, “our”, “us”, or any derivative thereof, as used herein refer to International Industrial Enterprises, Inc. PART 1 ITEM 1. BUSINESS. CORPORATE BACKGROUND International Industrial Enterprises, Inc. (sometimes the “Company”) was incorporated on November 19, 1976 under the laws of the State of Delaware to engage in any lawful corporate activity. We were engaged in real estate investments from formation until April 1982 and we were dormant until July 29, 1994.As at July 31, 1994, we were deemed to be a developmental stage company and all funds raised in order to fulfill our initial objective had been expanded.Thereafter, we had very limited operations until June 14, 2004 when we purchased Karlton Management, Inc., whose name was changed to Group One Associates Inc., a Nevada Corporation. In 2004, we were engaged in the designing and printing tourist maps for various Las Vegas destinations.Our business stalled for eight months due to the death of our President in October 2006.On June 18, 2007, a new President was elected and we restarted our business.While we did not own any printing equipment, we intended to job-out our printing needs (maps) to established printing companies.Our tourist maps were to be printed on quality paper stock and our map designs were to be comical as well as informational.We intended to hire experienced advertising salesmen to sell advertising space on our maps.There is vigorous competition in the publishing and distribution of maps of Las Vegas.Some of these maps are sold and some are free.We intended to compete by offering a free Las Vegas map with advertisers, which feature main thoroughfares (no secondary roads) and the location of Hotels, Casinos, Restaurants and tourist locations. We currently have conducted no business that has resulted in any income to the company. CURRENT STATUS As of the date hereof, we may be deemed to be and can be defined as a “shell” company and those disclosures had been made in our Securities and Exchange Commission filings.We were not a blind pool issuer. Also, as of the date hereof and as disclosed to the Securities and Exchange Commission, based upon our proposed future business activities, we may in the future be deemed a “blank check” company.The Securities and Exchange Commission definition of such a company is a development stage company that has no specific business plan or purpose, or has indicated that its business plan is to engage in a merger or acquisition with an unidentified company or companies, or other entity or person and is issuing a “penny stock” security. 1 A “penny stock” security is generally an equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the Nasdaq system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange system).The penny stock rules require a broker or dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document prepared by the Securities and Exchange Commission that provides information about penny stocks and the nature and level of risks in the penny stock market.The broker or dealer also must provide the customer with bid and offer quotations for the penny stock, the compensation of the broker or dealer, and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer’s account.The penny stock rules also require that prior to a transaction in a penny stock not otherwise exempt from such rule; the broker or dealer must make a special written determination that a penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. The Securities and Exchange Commission has recognized the use of a shell company to effectuate a reverse merger transaction and the use to achieve a “back door” registration and adopted new rules and rule amendments relating to our filings as a reporting shell company in July 2005. On June 29, 2005, the Securities and Exchange Commission adopted final rules amending the Form S-8 and the Form 8-K for shell companies like us.These rules were published in the Federal Register on July 21, 2005 and are effective as of August 22, 2005, except for an amendment to Item 5.06 of the Form 8-K that became effective on November 5, 2005.The amendments expand the definition of a shell company to be a company with no or nominal operations, assets consisting of cash and cash equivalents, or assets consisting of any amount of cash and cash equivalents and nominal other assets.The rules and rule amendments prohibit the use of a Form S-8 (a form used by a corporation to register securities issued to an employee, director, officer, consultant or advisor, under certain circumstances), and revise the Form 8-K to require a shell company to include current Form 10 or Form 10-SB information, including audited financial statements, in the filing on Form 8-K that the shell company files to report an event that causes it to cease being a shell company.The shell company will be required to file financial statements within four days about the transaction.Where an operating company acquires a shell company and the operating company survives the transaction, the operating company will have acquired control of the shell for purposes of the definition of “succession” under the final rules and the operating company, as the surviving entity, will be required to file a Form 8-K under Item 5.01.The rules are designed to assure that investors in shell companies that acquire operations or assets have access on a timely basis to the same kind of information as is available to investors in public companies with continuing operations. We are currently not engaged in any preliminary negotiations to effectuate a business combination.The majority shareholder has had no preliminary negotiations that, if consummated, may result in a change in control. We have been informed that, if, pursuant to any arrangement or understanding with the person or persons acquiring securities in a transaction subject to the Securities Exchange Act of 1934, as amended, any persons are to be elected or designated as directors of the Company, otherwise than at a meeting of security holders, and the persons so elected or designated will constitute a majority of the directors of the Company, then, not less than 10 days prior to the date any such persons take office as a director, or such shorter period prior to the date the Securities and Exchange Commission may authorize upon a showing of good cause therefore, the Company shall file with the Securities and Exchange Commission and transmit to all holders of record of securities of the Company who would be entitled to vote at a meeting for election of directors, information substantially equivalent to certain information which would be required by Schedule 14A of Regulation 14A to be transmitted if such person or persons were nominees for election as directors at a meeting of such security holders. We have been informed that most business combinations to which we may be a party will be accounted for pursuant to ASC 805-40, Business Combinations: Reverse Acquisitions with us being the surviving registrant.As a result of any business combination, if the acquired entity's shareholders will exercise control over us, the transaction will be deemed to be a capital transaction where we are treated as a non-business entity.Therefore, the accounting for the business combination is identical to that resulting from a reverse merger, except no goodwill or other intangible assets will be recorded.For accounting purposes, the acquired entity will be treated as the accounting acquirer and, accordingly, will be presented as the continuing entity. 2 ITEM 1A.RISK FACTORS Our business is subject to numerous risk factors, including the following: We have had no operating history nor any revenues or earnings from operations and we are insolvent. We have no assets or financial resources.We will, in all likelihood, sustain operating expenses without corresponding revenues, at least until the consummation of a business combination.This may result in us incurring a net operating loss that will increase continuously until we can consummate a business combination with a profitable business opportunity.There is no assurance that we can identify such a business opportunity and consummate such a business combination. Our auditor's going concern opinion and the notation in the financial statements indicate that we do not have significant cash or other material assets and that we are relying on advances from stockholders, officers and directors to meet our limited operating expenses.We are insolvent in that we are unable to pay our debts in the ordinary course of business as they become due. Our proposed plan of operation is speculative. The success of our proposed plan of operation will depend to a great extent on the operations, financial condition and management of the identified business opportunity.While management intends to seek business combination(s) with entities having established operating histories, there can be no assurance that we will be successful in locating candidates meeting such criteria.In the event we complete a business combination, of which there can be no assurance, the success of our operations may be dependent upon management of the successor firm or venture partner firm and numerous other factors beyond our control. We face intense competition for business opportunities and combinations. We are and will continue to be an insignificant participant in the business of seeking mergers with, joint ventures with and acquisitions of small private and public entities.A large number of established and well-financed entities, including venture capital and hedge fund firms, are active in mergers and acquisitions of companies that may be our desirable target candidates.Nearly all such entities have significantly greater financial resources, technical expertise and managerial capabilities than we have and, consequently, we will be at a competitive disadvantage in identifying possible business opportunities and successfully completing a business combination.Moreover, we will also compete in seeking merger or acquisition candidates with numerous other small public companies. We have no agreements for a business combination or other transaction and have established no standards for a business combination. We have no arrangement, agreement or understanding with respect to engaging in a merger with, joint venture with or acquisition of, a private or public entity.There can be no assurance that we will be successful in identifying and evaluating suitable business opportunities or in concluding a business combination.Management has not identified any particular industry or specific business within an industry for our evaluation.There is no assurance that we will be able to negotiate a business combination on terms favorable to us.We have not established a specific length of operating history or a specified level of earnings, assets, net worth or other criteria which it will require a target business opportunity to have achieved, and without which we would not consider a business combination in any form with such business opportunity.Accordingly, we may enter into a business combination with a business opportunity having no significant operating history, losses, limited or no potential for earnings, limited assets, negative net worth or other negative characteristics. 3 Our success is dependent on management that has other full time employment,has limited experience and will only devote limited time working for the Company making our future even more uncertain. We have not entered into a written employment agreement with our officers and directors and none is expected in the foreseeable future.We have not obtained key man life insurance of our officers or directors.Notwithstanding the combined limited experience and time commitment of management, the loss of the services of Glen W. Rogers and Jose F. Fernando, or either, would adversely affect development of our business and our likelihood of continuing operations. The reporting requirements under federal securities law may delay or prevent us from making certain acquisitions. Sections 13 and 15(d) of the Securities Exchange Act of 1934, as amended, (the "1934 Act"), require companies subject thereto to provide certain information about significant acquisitions, including certified financial statements for the company acquired, covering one, two, or three years, depending on the relative size of the acquisition.The time and additional costs that may be incurred by some target entities to prepare such statements may significantly delay or essentially preclude consummation of an otherwise desirable acquisition by the Company.Acquisition prospects that do not have or are unable to obtain the required audited statements may not be appropriate for acquisition so long as the reporting requirements of the 1934 Act are applicable. In addition to the audited financial statements, in the filing of the Form 8-K that we file to report an event that causes us to cease being a shell company, we will be required to include that information that is normally reported by a company in a Form 10.The time and additional costs that may be incurred by some target entities to prepare and disclose such information may significantly delay or essentially preclude consummation of an otherwise desirable acquisition by the Company. The Investment Company Act of 1940 creates a situation wherein we would be required to register and could be required to incur substantial additional costs and expenses. Although we will be subject to regulation under the 1934 Act, management believes the Company will not be subject to regulation under the Investment Company Act of 1940, insofar as we will not be engaged in the business of investing or trading in securities.In the event we engage in business combination that result in us holding passive investment interests in a number of entities, we could be subject to regulation under the Investment Company Act of 1940.In such event, we would be required to register as an investment company and could be expected to incur significant registration and compliance costs.We have obtained no formal determination from the Securities and Exchange Commission as to the status of our Company under the Investment Company Act of 1940 and, consequently, any violation of such Act would subject us to material adverse consequences. Our present management most likely will not remain after we complete a business combination. A business combination involving the issuance of our Common Stock will, in all likelihood, result in the shareholders of a private company obtaining a controlling interest in us.Any such business combination may require our management to sell or transfer all or a portion of the Company's Common Stock held and/or resign as a member of the Board of Directors.The resulting change in our control could result in removal of one or more present officers and directors and a corresponding reduction in or elimination of any participation in our future affairs. At the time we do any business combination, each shareholder will most likely hold a substantially lesser percentage ownership in the Company. Our current primary plan of operation is based upon a business combination with a private concern that, in all likelihood, would result in the Company issuing securities to shareholders of any such private company.The issuance of our previously authorized and unissued Common Stock would result in reduction in percentage of shares owned by our present and prospective shareholders and may result in a change in our control or in our management. 4 As a shell company, we face substantial additional adverse business and legal consequences. We may enter into a business combination with an entity that desires to establish a public trading market for its shares. A business opportunity may attempt to avoid what it deems to be adverse consequences of undertaking its own public offering by seeking a business combination with us.Such consequences may include, but are not limited to, time delays of the registration process, significant expenses to be incurred in such an offering, loss of voting control to public shareholders and the inability or unwillingness to comply with various federal and state laws enacted for the protection of investors. On June 29, 2005, the Securities and Exchange Commission adopted final rules amending the Form S-8 and the Form 8-K for shell companies like us.The amendments expand the definition of a shell company to be broader than a company with no or nominal operations/assets or assets consisting of cash and cash equivalents, the amendments prohibit the use of a From S-8 (a form used by a corporation to register securities issued to an employee, directors, officer, consultant or advisor), under certain circumstances, and revise the Form 8-K to require a shell company to include current Form 10 information, including audited financial statements, in the filing on Form 8-K that the shell company files to report the acquisition of the business opportunity.This initial filing is within four days of the acquisition.The Form 8-K filing may be reviewed by the Securities and Exchange Commission and the prospects of certain disclosures or review or the lack of the ability to issue securities using a Form S-8 may delay the consummation of a business combination because of the target entities inability to comply with various federal and state laws enacted for the protection of investors or the unwillingness to assume the significant costs of compliance. The requirement of audited financial statements may disqualify business opportunities. Our management believes that any potential business opportunity must provide audited financial statements for review, for the protection of all parties to the business combination.One or more attractive business opportunities may choose to forego the possibility of a business combination with us, rather than incur the expenses associated with preparing audited financial statements. There is no active trading market for our Common Stock and you may have no ability to sell the shares. There is no established public trading market for our shares of Common Stock.There can be no assurance that a market for our Common Stock will be established or that, if established, a market will be sustained.Therefore, if you purchase our Common Stock you may be unable to sell them.Accordingly, you should be able to bear the financial risk of losing your entire investment. The OTC Bulletin Board is a market maker or dealer-driven system offering quotation and trading reporting capabilities - a regulated quotation service - that displays real-time quotes, last-sale prices, and volume information in OTC equity securities.The OTC Bulletin Board securities are not listed and traded on the floor of an organized national or regional stock exchanges.Instead, OTC Bulletin Board securities transactions are conducted through a telephone and computer network connecting market makers or dealers in stocks. Our shareholders may face significant restrictions on the resale of our Common Stock due to state "blue sky" laws or if we are determined to be a "blank check" company. If our Common Stock does not meet blue sky resale requirements, certain shareholders may be unable to resell our Common Stock.The resale of Common Stock must meet the blue sky resale requirements in the states in which the proposed purchasers reside.If we are unable to qualify the Common Stock and there is no exemption from qualification in certain states, the holders of the Common Stock or the purchasers of the Common Stock may be unable to sell them. There are state regulations that may adversely affect the transferability of our Common Stock.We have not registered our Common Stock for resale under the securities or "blue sky" laws of any state.We may seek qualification or advise our shareholders of the availability of an exemptionWe are under no obligation to register or qualify our Common Stock in any state or to advise the shareholders of any exemptions. 5 Current shareholders, and person who desire to purchase the Common Stock in any trading market that may develop in the future, should be aware that there might be significant state restrictions upon the ability of new investors to purchase the Common Stock. Blue sky laws, regulations, orders, or interpretations place limitations on offerings or sales of securities by "blank check" companies or in "blind-pool" offerings, or if such securities represent "cheap stock" previously issued to promoters or others.Our initial shareholders, because they originally paid $.10 for each share, may be deemed to hold "cheap stock." These limitations typically provide, in the form of one or more of the following limitations, that such securities are: (a)Not eligible for sale under exemption provisions permitting sales without registration to accredited investors or qualified purchasers; (b)Not eligible for the transaction exemption from registration for non-issuer transactions by a registered broker-dealer; (c)Not eligible for registration under the simplified small corporate offering registration (SCOR) form available in many states; (d)Not eligible for the "solicitations of interest" exception to securities registration requirements available in many states; (e)Not permitted to be registered or exempted from registration, and thus not permitted to be sold in the state under any circumstances. Virtually all 50 states have adopted one or more of these limitations, or other limitations or restrictions affecting the sale or resale of stock of blank check companies or securities sold in "blind pool" offerings or "cheap stock" issued to promoters or others. Any secondary trading market which may develop, may only be conducted in those jurisdictions where an applicable exemption is available or where the shares have been registered. We do not have any legal opinions as it relates to whether were a blind pool or blank-check company.The Securities and Exchange Commission have adopted a rule (Rule 419) which defines a blank-check company as (i) a development stage company, that is (ii) offering penny stock, as defined by Rule 3a51-1, and (iii) that has no specific business plan or purpose or has indicated that its business plan is engage in a merger or acquisition with an unidentified company or companies.Certain jurisdictions may have definitions that are more restrictive than Rule 419. We have been informed that the Securities and Exchange Commission has cautioned that "it will scrutinize registered offerings for attempts to create the appearance that the registrant has a specific business plan, in an effort to avoid the applicable of Rule 419." Provisions of Rule 419 apply to every registration statement filed under the Securities Act of 1933, as amended, relating to an offering by a blank-check company.We have never filed a registration statement under the Securities Act of 1933, as amended. The provisions of Rule 144 for shares subsequently issued by a shell company may further restrict the sale of newly issued shares of Common Stock. The Company's officers, directors and majority shareholders have expressed their intention not to engage in any transactions with respect to the Company's Common Stock except in connection with or following a business combination resulting in us no longer being defined as a blank check issuer. 6 Our Common Stock may be subject to significant restriction on resale due to federal penny stock restrictions. The Securities and Exchange Commission has adopted rules that regulate broker or dealer practices in connection with transactions in penny stocks.Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange system).The penny stock rules require a broker or dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document prepared by the Securities and Exchange Commission that provides information about penny stocks and the nature and level of risks in the penny stock market. The broker or dealer also must provide the customer with bid and offer quotations for the penny stock, the compensation of the broker or dealer, and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer's account.The penny stock rules also require that prior to a transaction in a penny stock not otherwise exempt from such rules, the broker or dealer must make a special written determination that a penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction. These disclosure requirements may have the effect of reducing the level of trading activity in any secondary market for our stock that becomes subject to the penny stock rules, and accordingly, shareholders of our Common Stock may find it difficult to sell their securities, if at all. ITEM 1B.UNRESOLVED STAFF COMMENTS. We have no unresolved comments from the Staff of the Securities and Exchange Commission. ITEM 2. PROPERTIES. The Company does not own any property at the present time and has no agreements to acquire any property.Our executive offices are located at 4116 Antique Sterling Ct., Las Vegas, Nevada 89129. (The space is approximately 150 square feet total) and is provided by a shareholder at no cost.We believe that this space is adequate for our needs at this time, and we believe that we will be able to locate additional space in the future, if needed, on commercially reasonable terms. ITEM 3. LEGAL PROCEEDINGS. We are not party to nor are we aware of any material pending lawsuit, litigation or proceeding. PART II ITEM 5. MARKET FOR OUR COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. (a) Market Information.Our Common Stock is not trading on any public trading market or stock exchange.No assurance can be given that any market for our Common Stock will ever develop. (b) Holders.As of January , 2014, there were 41 record holders of all of our issued and outstanding shares of Common Stock. (c) Dividend Policy.We have not declared or paid any cash dividends on our Common Stock and do not intend to declare or pay any cash dividend in the foreseeable future.The payment of dividends, if any, is within the discretion of the Board of Directors and will depend on our earnings, if any, our capital requirements and financial condition and such other factors as the Board of Directors may consider. 7 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. The following Management’s Discussion and Analysis (“MD&A”) is intended to help the reader understand the consolidated results of operations and financial condition of International Industrial Enterprises, Inc. and its subsidiaries.The MD&A is provided as a supplement to, and should be read in conjunction with financial statements and the accompanying notes to the financial statements included in this Form 10-K. Our discussion and analysis of our financial condition and results of operations is based on our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America.The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities and expenses and related disclosure of contingent assets and liabilities.Management bases its estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources.Actual results may differ from these estimates under different assumptions or conditions. Overview We are a shell company with no operations.Our statement of operations contains costs primarily associated with the administration of our public company entity. Plan of operation for the next twelve months We intend to seek, investigate, and, if warranted, effect a business combination with an existing, privately held company.The business combination may be structured as a reverse merger, consolidation, our exchange of stock or any other form which will effectuate the combined entity being a publicly held company.We intend to seek to acquire assets or shares of an entity actively engaged in business which generates revenues in exchange for its securities. We do not propose to restrict our search for any investment opportunity to any particular industry, and may therefore, engage in essentially any business, to the extent of its limited resources. We intend to seek a business opportunity in the form of firms which (i) have recently commenced operations, (ii) are seeking to develop a new product or service, or (iii) are established businesses. We may or may not issue securities in any proposed business combination. Results of Operations Year Ended December 31, 2013 Compared with the Year Ended December 31, 2012 The Company has earned no significant revenue or profits to date, and the Company anticipates that it will continue to incur net losses for the foreseeable future. The Company incurred general and administrative expenses of $12,747 for the year ended December 31, 2013, as compared to $13,261 for the year ended December 31, 2012. From the date of return to development stage February 2, 2005, to December 31, 2013, the Company lost a total of $106,066. Most labor and services have been compensated with issuances of stock or cash that has been paid by our primary shareholder and resulted in the increase in the balance sheet account, "Advance from shareholder". 8 Liquidity and Capital Resources The accompanying financial statements have been prepared assuming we will continue as a going concern.During the period from February 2, 2005 (date of return to development stage) through December 31, 2013, the Company has incurred an accumulated deficit of $106,066 primarily related to organizational and administrative expenses.We expect to incur losses into the foreseeable future.These conditions raise substantial doubt about our ability to continue as a going concern.Management recognizes that in order for us to meet our capital requirements, and continue to operate, additional financing will be necessary.To date the Company has financed its expenses primarily from shareholder loans, payments made by others on behalf of the company and by the settlement of payable amounts with shares of common stock. Net cash provided by operating activities was $32 for the year ended December 31, 2013, compared to net cash provided by operating activities of $32 for the year ended December 31, 2012. Net cash provided by financing activities was $0 for the years ended December 31, 2013 and 2012. Net cash provided by financing activities was $0 for the years ended December 31, 2013 and 2012. The Company has limited financial resources available and has been unable to acquire significant funding which would allow the Company to pursue additional business, enable it to engage in research and development, or purchase revenue generating equipment.However, management has been successful in raising sufficient funds to cover the Company’s administrative expenses including the cost of auditing and other administrative costs. The Company will continue to identify new financial partners and investors.However, there can be no assurance that any additional funds will be available on terms acceptable to the Company or at all.As of December 31, 2013, the company was authorized to issue 50,000,000 shares of common stock. Commitments We do not have any commitments which are required to be disclosed in tabular form as of December 31, 2013. Off-Balance Sheet Arrangements As of December 31, 2013, we have no off-balance sheet arrangements such as guarantees, retained or contingent interest in assets transferred, obligation under a derivative instrument and obligation arising out of or a variable interest in an unconsolidated entity. 9 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. INTERNATIONAL INDUSTRIAL ENTERPRISES, INC. (A DEVELOPMENT STAGE COMPANY) INDEX TO CONSOLIDATED FINANCIAL STATEMENTS For the Period since Re-entering the Development Stage on February 2, 2005 to December 31, 2013 Page Report of Independent Registered Public Accounting Firm 11 Consolidated Balance Sheets As of December 31, 2013 and 2012 12 Consolidated Statements of Operations For the Years Ended December 31, 2013 and 2012, and the Period since Re-entering the Development Stage on February 2, 2005 to December 31, 2013 13 Consolidated Statement of Changes in Stockholders' Deficit Cumulative since Re-entering the Development Stage on February 2, 2005 to December 31, 2013 14 Consolidated Statements of Cash Flows For the Years Ended December 31, 2013 and 2012, and the Period since Re-entering the Development Stage on February 2, 2005 to December 31, 2013 15 Notes to the Consolidated Financial Statements 16-19 10 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of International Industrial Enterprises, Inc. We have audited the accompanying consolidated balance sheets of International Industrial Enterprises, Inc. (a development stage company) (the “Company”) as of December 31, 2013 and 2012, and the related consolidated statements of operations, stockholders’ equity, and cash flows for the years ended December 31, 2013and 2012and the period since re-entering the development stage on February 2, 2005 through December 31 2013. International Industrial Enterprises, Inc. is responsible for these consolidated financial statements. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, based upon our audit the consolidated financial statements referred to above present fairly, in all material respects, the financial position of International Industrial Enterprises, Inc. as of December 31, 2013 and 2012 and the results of its operations and its cash flows for the years ended December 31, 2013 and 2012 and the period since re-entering the development stage on February 2, 2005 through December 31, 2013 in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note B to the financial statements, The Company is in the development stage, has not earned any significant revenue, has suffered net losses and has had negative cash flows from operating activities during the year ended December 31, 2013 and the period since re-entering the development stage on February 5, 2005 through December 31, 2013. These matters raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans concerning these matters are also described in Note B. The consolidated financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result should the Company be unable to continue as a going concern. /s/ KLJ & Associates, LLP KLJ & Associates, LLP St. Louis Park, MN March 28,2014 1660 South Highway 100 Suite 500 St . Louis Park, MN 55416 11 International Industrial Enterprises, Inc. (A Development Stage Company) Consolidated Balance Sheets December 31, December 31, ASSETS Current Assets Cash $
